Name: 89/26/EEC: Commission Decision of 23 December 1988 approving a programme to improve marketing facilities for cereals in Lower Saxony, submitted by the Federal Republic of Germany in accordance with Council Regulation (EEC) No 355/77 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing;  economic policy
 Date Published: 1989-01-14

 Avis juridique important|31989D002689/26/EEC: Commission Decision of 23 December 1988 approving a programme to improve marketing facilities for cereals in Lower Saxony, submitted by the Federal Republic of Germany in accordance with Council Regulation (EEC) No 355/77 (only the German text is authentic) Official Journal L 011 , 14/01/1989 P. 0040 - 0040*****COMMISSION DECISION of 23 December 1988 approving a programme to improve marketing facilities for cereals in Lower Saxony, submitted by the Federal Republic of Germany in accordance with Council Regulation (EEC) No 355/77 (Only the German text is authentic) (89/26/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany forwarded on 11 September 1987 a programme to improve processing and marketing facilities for cereals in Lower Saxony and supplied additional information on 7 July and 1 September 1988; Whereas the aim of the said programme is the rationalization and modernization of storage and other facilities operated by first purchasers in the cereals sector, with a view to maintaining the competitiveness of the sector and enhancing the value of the products concerned; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, given the situation in the cereals sector, approval of the programme cannot be extended to include those investment projects: - the purpose of which is the storage and treatment of goods from third countries, - which are implemented in the starch-manufacturing, milling or malting sectors, - which relate to the provision of storage or other facilities at ports; Whereas it would be incompatible with sound economic management to grant aid towards facilities used for intervention purposes; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the improvement of cereal-marketing facilities in Lower Saxony; whereas the time allowed for implementation of the programme does not exceed the limits referred to in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme which was forwarded on 11 September 1987 by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 and concerning which additional information was supplied on 7 July and 1 September 1988 is hereby approved. 2. Such approval shall not apply to those investments: - the purpose of which is the storage and treatment of goods from third countries, - which are implemented in the starch-manufacturing, milling or malting sectors, - which relate to the provision of storage or other facilities at ports, - which are used for intervention purposes. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 23 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.